DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Claim 141 objected to because of the following informalities: the sequence of the letters should be revised. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claim limitation “processing means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processing means” coupled with functional language “for analyzing…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 135-178 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processing means shall be interpreted to cover a suitably programmed general purpose processor, controller, microcontroller and/or computer, and equivalents thereof.
The claim limitation “memory means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “memory means” coupled with functional language “for storing…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 135-178 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the memory means shall be interpreted to cover any readable/writable device that is capable of storing information, including flash memory, RAM, a hard drive, floppy disks, etc., and equivalents thereof.
The claim limitation “communication means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “memory means” coupled with functional language “for transmitting…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 135-178 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the communication means shall be interpreted to cover any telemetry device that is capable of communication using portion of the electromagnetic spectrum, a sound transmitter, and equivalents thereof.
The claim limitation “sensing means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “memory means” coupled with functional language “for sensing…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 135-178 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the sensing means shall be interpreted to cover any device that is capable of receiving or transmitting physiological or environmental signals, including by not limited to  a) an electrical view of the heart of a person; b) the respiration effort of a person; c ) the blood oxygen level of a person; d) the skin surface impedance of a person; e) whether there is correct skin electrode and person contact; f) the skin surface temperature of a person; g) whether a specific activity is being undertaken by a person; h) whether a person has been effected by an impact; i) the body orientation of a person; j) the movement of a person; k) the level of ambulation of a person; 1) the absence of expected data; m ) the cognitive state of a person; n) a person's own assessment of welfare; and/or o) whether excessive gravitational forces are being exerted on a person; p) ambient temperature; q) ambient pressure;  r) altitude;  s) humidity; or t) relative motion of the person, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 135-178 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. Claims invoking § 112, sixth paragraph, must have some structure to "avoid pure functional claiming.” Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). For a computer-implemented means plus function claim limitation invoking § 112, sixth paragraph, the corresponding structure must be more than simply a general purpose computer or microprocessor because these components can be programmed to perform very different functions in very different ways. Id. The structure must include the algorithm needed to transform the general purpose computer or microprocessor into a structure that is a special purpose computer. Id. at 1338. 
A rejection under § 112, second paragraph, is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Id. at 1337-38. The specification must explicitly disclose the algorithm, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm. Blackboard, Inc. v. Design2Learn, Inc., 574 F.3d 1371, 1384 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Claims 135-178 recite the term “processing means,” which may be interpreted to be a general purpose computer. Because the specification fails to disclose the particular algorithm(s) that transform this general purpose computer into a special purpose computer, the claims fail to recite any particular structure, which is contrary to the requirements of 35 U.S.C. § 112. The claims are therefore rejected.
Claim 137 recites the limitation "the processor" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not this processor is the same structure as the processing means recited in claim 135. 
Claim 141 recites the limitation "time-thresholds" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what limitation this phrase refers.
Claim 143 recites the limitation "the sensitivity of detection" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what limitation this phrase refers.
Claim 147 recites the limitation "the absence" in lines 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether there is only one signal that can be absent or several signals that may potentially be absent. 
Claim 153 recites the limitation "the monitoring station" in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the information should be communication to some particular monitoring station or any monitoring station.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 135-151, 153-158, 160-161, 163-164, 166, 167, 169-176 and 178 are rejected under 35 U.S.C. 102(e) as being anticipated by US 2009/0131759 A1 to Sims et al. (hereinafter “Sims”).
As to claim 135, Sims discloses one or more sensing means for sensing cardio, respiratory, physiological and/or other information from the person (see Table 1);  processing means for analyzing the sensed information and capable of processing the (primary) cardio, respiratory, physiological and/or other information to derive secondary cardio, respiratory, physiological and/or other information (see [0121] and Table 1 -- for example, secondary cardio information such as heart rate may be derived by action potentials sensed by EKG electrodes); memory means for storing the sensed and/or analysed information (see [0125] -- prior recordings are stored, data trends computed); and communication means for transmitting at least a portion of the analyzed information, wherein: at least one waveform acquired from the sensed cardio, respiratory, physiological and/or other information is digitized in real-time (see [0044]); analysis of the sensed and/or digitized information is performed in real-time and a welfare indication of the person computed in real-time (see [0148] – updating the welfare state of a person every two seconds may be considered "real-time"); and the computed welfare indication of the person is transmitted by the communication means and/or stored in the memory mean (see [0219] – health state is transmitted and/or used locally to modify sensor settings), the welfare indication is determinable by analysis and/or comparison of at least two forms of information selected from the primary and/or secondary cardio, respiratory, physiological and/or other information, with thresholds from configurable data stored in the memory, wherein the thresholds and configurable data are modifiable for a type or range of activities or environments (see [0044] to [0049] -- rule sets defining health state may be changed to suit the particular needs of the patient and/or patient population).
As to claim 136, Sims further discloses wherein the one or more sensing means comprises at least two sensing means (see Fig. 19). 
	As to claim 137, Sims further discloses wherein the processor is capable of processing at least two forms of information selected from cardio, respiratory, physiological and/or other information, to derive data relating to a welfare indication of a wearer (see [0044] to [0049]) . 
	As to claim 138, Sims further discloses wherein the monitoring device is capable of detecting cardio, respiratory, physiological and/or other information relating to one or more of the following: a) an electrical view of the heart of a person (see Fig 19, element 65); 
As to claim 139, Sims further discloses wherein the thresholds and configurable data are automatically, manually or remotely modifiable or learned for a specific person, or derivable from previous analysis, and/or comparison of cardio, respiratory, physiological and/or other information and the thresholds (see [0046]). 
As to claim 140, Sims further discloses wherein the thresholds and configurable data are modifiable as a result of contextual information relating to a person, wherein the contextual information relates to one or more of the following: 
a) whether a person is moving (see [0046] – whether a person's motion is slow, medium or fast); 
As to claim 141, Sims further discloses the capability of providing the configurable data from analysis of time-thresholds which conditions must be measured before a transition in the welfare indication occurs for one or more of the following conditions: 
i) the time-threshold periods for transitions and/or average windows (see [0125] –predefining for a fixed decision interval, which is equivalent to an average window). 
As to claim 142, Sims further discloses wherein the welfare indication is capable of being overridden or reduced in severity by additional contextual information experienced by a person (see Table 3 – additional contextual information from other sensors, such as an accelerometer, may modify the welfare condition that would otherwise signify dead/red, such as HR=0 and RR=0, but Acceleration ≠ 0). 
As to claim 143, Sims further discloses wherein the sensitivity of detection is modifiable in response to the activity status, level of ambulation and/or body position detected by the monitoring device, and/or contextual information experienced by a person (see [0046] – ranges of levels corresponding to particular welfare levels may be changed due to level of motion, which may make the device more sensitive to changes in one level of motion versus another). 
As to claim 144, Sims further discloses wherein the device is capable of comparing more than one measurement of cardio information to provide a cardio confidence score and/or capable of comparing more than measurement of respiratory information to provide a respiratory confidence score (see [0154] to [0161]). 
As to claim 145, Sims further discloses the capability of capable of analyzing the cardio confidence score and the respiratory confidence score, together with data relating to the individual signal quality or contextual information to provide an overall confidence score (see [0154] to [0158] – respiratory rates and heart rates make contributions to overall confidence). 
As to claim 146, Sims further discloses wherein the welfare indication comprises a state of: absence or substantial absence of vital signs, following an absence of vital signs over a time threshold (see [0126] and Table 2 – dead). 
As to claim 147, Sims further discloses wherein the monitoring device is capable of modifying the severity of its welfare indication and the time threshold for indicating the welfare indication following detection of the absence, or substantial absence, of one or more cardio or respiratory measures (see [0046] and [0154] to [0157] – the parameters relating to the rule sets are capable of being changed and are also related to the length of time before an indication of a particular welfare state is made). 
As to claim 148, Sims further discloses wherein, when a person has initially a normal welfare indication or a low-level abnormal welfare indication, a second cardio and/or respiratory measurement is triggerable automatically following determination of an abnormal welfare indication or progressively abnormal welfare indication (see [0125] – measurements are triggered once every two seconds when a person is in a normal condition and enters a low-level abnormal state). 
As to claim 149, Sims further discloses wherein a secondary welfare indication is provided by analysis of thermal and/or neurological information (see [0133]). 
As to claim 150, Sims further discloses 150 wherein a cognitive state of a person is manually determinable by a monitoring station requesting the wearer to carry out an action (see [0322] -- two-way communication makes the device capable of performing this limitation). 
As to claim 151, Sims further discloses wherein a/the cognitive state of a wearer is automatically determinable following: a variable or set time period; an abnormal welfare indication; or evidence of excessive g-shock to a person, by the person being automatically requested to carry out an action by visual, audible, vibrational or other sensory means (see [0322] -- two-way communication makes the device capable of performing this limitation). 
As to claim 153, Sims further discloses wherein the monitoring device is capable of abbreviated disclosure, when only a subset of the information is communicated to the monitoring station, or full-disclosure, when all digitised information, or some or all of the waveforms of the cardio, respiratory, physiological and/or other information, is communicated to the monitoring station (see [0126]). 
As to claim 154, Sims further discloses wherein full-disclosure can be activated automatically by determination of an abnormal welfare indication, or is manually- activatable by a person or by the monitoring station (see [0126] – full-disclosure is activated automatically). 
As to claim 155, Sims further discloses wherein the subset comprises one or more of: 
a) primary and/or secondary welfare indication (see [0126]); 
As to claim 156, Sims further discloses a request and response device, wearable by a person, for communication with the monitoring device and/or the monitoring station (see [0322] – two-way communication). 
As to claim 157, Sims further discloses wherein assessment of a person's welfare is optimized by transmittal and storage of wearer-personalization information, environment information and/or activity information by the monitoring station, any intermediate equipment and/or the monitoring device ([0046]). 
As to claim 158, Sims further discloses connectable external sensors for detection of further cardio, respiratory, physiological and/or other information (see Fig 5, element 33 and [0184]) . 
As to claim 160, Sims discloses a monitoring device wearable by a person to be monitored, comprising: 
a detachable anatomically-shaped sensor electronics module comprising processing means, memory means and communications means (see Fig 1, element 3); and a connector, harness and/or other support wearable by a person, capable of attaching, or holding in sensory/sensing proximity, the sensor electronics module to a person (see Fig 1, elements 9, 11), and comprising one or more sensing means, wherein the monitoring device: senses cardio, respiratory, physiological and/or other information from a person; and performs real-time analysis of the sensed information and computes a real-time welfare indication of the person for onwards transmission / communication (see [0129] to [0134]). 
As to claim 161, Sims further discloses wherein the one or more sensing means comprise at least two sensing means (see [0044]). 
As to claim 163, Sims further discloses the monitoring device comprises means for detection of motion, body position and/or impact, wherein the means for detection is an accelerometer ([0192]). 
As to claim 164, Sims further discloses wherein the monitoring device further comprises a chest-expansion sensor, wherein the sensor is a variable strain sensor ([0183]). 
As to claim 166, Sims further discloses wherein the sensor electronics module is capable of measuring, processing, analysing and/or onwards transmission of information relating to one or more of the following: c) the blood oxygen level of a person (see [0044]).
As to claim 167, Sims further discloses wherein the sensor electronics module is anatomically-shaped to fit the thoracic region, or in the region of the sternum and upper abdomen, of a person (see Fig 1). 
As to claim 169, Sims further discloses wherein the connector harness and/or other support comprises one or more of the following: 
d) standard electrocardiograph adhesive skin electrodes (see Fig 2, element 7 and [0174]).
As to claim 170, Sims further discloses a monitoring device as claimed in claim 169, wherein the adhesive pad is anatomically-shaped to fit the thoracic region, or in the region of the sternum and upper abdomen, of a person (see Fig 1). 
As to claim 171, Sims discloses wherein the sensor electronic module comprises an electrical interconnect which enables connection of one or more of the following: wired computing terminals; auxiliary sensors; an auxiliary pulse oximetry module; and/or a power source, or a data link for connection of: auxiliary sensors; monitoring equipment; transmission equipment; or any auxiliary electrical equipment, in the form of a request and response device (see [0257] – serial port). 
As to claim 172, Sims discloses a monitoring system for monitoring of one or more persons comprising: a monitoring device as claimed in claim 135, wearable by the or each person being monitored (see Fig 1); and one or more monitoring stations, wherein: the or each monitoring device is in communication with the one or more monitoring stations; and the one or more monitoring stations receive and monitor the computed welfare indication from the or each monitoring device to assess the well-being of each person being monitored ([0052]-[0053]). 
As to claim 173, Sims further discloses wherein configurable parameters may be determined, and adjusted, recorded and stored within the monitoring device whilst in a 'training mode', for use when the monitoring device is not in a training mode (see [0046] – these adjustment being in a “training mode” is not a structurally distinguishing feature).
As to claim 174, Sims further discloses one or more monitoring stations, wherein: the or each monitoring device is in communication with the one or more monitoring stations (see [0052]-[0053]); and the one or more monitoring stations receive and monitor the computed welfare indication from the or each monitoring device to assess the wellbeing of each person being monitored (see [0052]-[0053]). 
As to claim 175, Sims further discloses wherein configurable parameters may be determined, and adjusted, recorded and stored within the monitoring device whilst in a 'training mode', for use when the monitoring device is not in a training mode (see [0046] – these adjustment being in a “training mode” is not a structurally distinguishing feature). 
As claim 176, Sims further discloses one or more sensing means for sensing cardio, respiratory, physiological and/or other information from the person (see Table 1); 
processing means for analysing the sensed information and capable of processing the (primary) cardio, respiratory, physiological and/or other information to derive secondary cardio, respiratory, physiological and/or other information (see [0121] and Table 1 -- for example, secondary cardio information such as heart rate may be derived by action potentials sensed by EKG electrodes); 
memory means for storing the sensed and/or analysed information (see [0125] -- prior recordings are stored, data trends computed); and 
communication means for transmitting at least a portion of the analysed information, wherein: at least one waveform acquired from the sensed cardio, respiratory, physiological and/or other information is digitised in real-time (see [0044]); 
analysis of the sensed and/or digitised information is performed in real-time and a welfare indication of the person computed in real-time (see [0148] – updating the welfare state of a person every two seconds may be considered "real-time"); and 
the computed welfare indication of the person is transmitted by the communication means and/or stored in the memory means, the welfare indication is determinable by analysis and/or comparison of at least two forms of information selected from the primary and/or secondary cardio, respiratory, physiological and/or other information mean (see [0219] – health state is transmitted and/or used locally to modify sensor settings), with thresholds from configurable data stored in the memory, wherein the thresholds and configurable data are modifiable for a type or range of activities or environments, and the thresholds and configurable data are automatically, manually or remotely modifiable or learned for a specific person, or derivable from previous analysis, and/or comparison of cardio, respiratory, physiological and/or other information and the thresholds (see [0046] – different thresholds may be stored for different patients or types of patients). 
As to claim 178, Sims discloses a detachable anatomically-shaped sensor electronics module comprising processing means, memory means and communications means (Fig 1 and [0237]); and  a connector, harness and/or other support wearable by a person, capable of attaching, or holding in sensory/sensing proximity, the sensor electronics module to a person, and comprising one or more sensing means (see Fig 1), wherein the monitoring device:  senses cardio, respiratory, physiological and/or other information from a person (see [0044]); and  performs real-time analysis of the sensed information and computes a real-time welfare indication of the person for onwards transmission / communication, wherein the monitoring device comprises means for detecting blood oxygen levels of a user (see [0044] and [0126]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 152 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sims, as applied to claim 135 above, in view of US 5,564,429 A to Bornn et al. (hereinafter “Bornn").
As to claim 152, Sims does not explicitly disclose wherein an abnormal welfare indication is cancellable or movable towards normal, or a worsening of his/her welfare can be indicated, by a person responding to the request to carry out the action. However, Bornn teaches that allowing a patient to respond to an alert reduces the incidence of false-positives (col 4, ln 15-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient monitoring device disclosed by Sims to include wherein an abnormal welfare indication is cancellable or movable towards normal by a person, such as the patient herself, responding to the request to carry out the action as disclosed by Bornn to produce the predictable result that is the reduction of false-positives.
Claim 159 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sims, as applied to claim 135 above, in view of US 2005/0240087 A1 to Keenan et al. (hereinafter “Keenan”), and claim 177 is rejected under U.S.C. 103(a) as being unpatentable over Sims in view of Keenan.
As to claim 159, while Sims discloses the device being able to sense user motion, Sims does not explicitly disclose the device being capable of detecting the presence of motion of a person and using the evidence of motion to reduce the bandwidth of the cardio signal receiver to improve the signal to noise ratio and improve performance, and/or the monitoring device is capable of detecting the presence of motion and body position of a person and using evidence of motion and body position to modify the signal gain, bandwidth and sensitivity of the respiratory signal receiver to improve performance. 
Keenan discloses a similar device wherein the device is capable of detecting the presence of motion and body position of a person and using evidence of motion and body position to modify the signal gain, bandwidth and sensitivity of the respiratory signal receiver to reduce motion artifact (see [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the patient monitor disclosed by Sims with the motion signal gain, bandwidth and sensitivity changes based on motion disclosed by Keenan to produce the predictable result that is reduced motion artifact.
As to claim 177, Sims discloses a monitoring device wearable by a person to be monitored, comprising: one or more sensing means for sensing cardio, respiratory, physiological and/or other information from the person (see Table 1); processing means for analysing the sensed information and capable of processing the (primary) cardio, respiratory, physiological and/or other information to derive secondary cardio, respiratory, physiological and/or other information (see [0121] and Table 1 -- for example, secondary cardio information such as heart rate may be derived by action potentials sensed by EKG electrodes);  memory means for storing the sensed and/or analysed information (see [0125] -- prior recordings are stored, data trends computed); and communication means for transmitting at least a portion of the analysed information, wherein: at least one waveform acquired from the sensed cardio, respiratory, physiological and/or other information is digitised in real-time (see [0044]); analysis of the sensed and/or digitised information is performed in real-time and a welfare indication of the person computed in real-time time (see [0148] – updating the welfare state of a person every two seconds may be considered "real-time"); and the computed welfare indication of the person is transmitted by the communication means and/or stored in the memory means (see [0219] – health state is transmitted and/or used locally to modify sensor settings), the welfare indication is determinable by analysis and/or comparison of at least two forms of information selected from the primary and/or secondary cardio, respiratory, physiological and/or other information, with thresholds from configurable data stored in the memory, and the thresholds and configurable data are modifiable for a type or range of activities or environments (see [0046]), but does not disclose wherein the sensitivity of detection is modifiable in response to the activity status, level of ambulation and/or body position detected by the monitoring device, and/or contextual information experienced by a person. 
Keenan discloses a similar device wherein the device is capable of detecting the presence of motion and body position of a person and using evidence of motion and body position to modify the signal gain, bandwidth and sensitivity of the respiratory signal receiver to reduce motion artifact (see [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the patient monitor disclosed by Sims with the motion signal gain, bandwidth and sensitivity changes based on motion disclosed by Keenan to produce the predictable result that is reduced motion artifact.
Claims 162 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sims, as applied to claim 160 above, in view of US 2005/0165323 A1 to Montgomery et al. (hereinafter “Montgomery”).
As to claim 162, while Sims discloses measure skin temperature, Sims is silent as to whether that skin temperature is measured with a thermistor. However Montgomery teaches a similar device wherein a thermistor is used to measure temperature. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the skin temperature measurement disclosed by Sims such that it was made using a thermistor, since such thermistors were well-known for providing the predictable result of temperature measurement.
Claim 165 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sims, as applied to claim 160 above, in view of US 20030166998 A1 to Lowery et al. (hereinafter “Lowery”).
As to 165, Sims discloses measuring an oxygen saturation (see [0044] – SpO2), but does not explicitly disclose that the oxygen saturation measurement is performed using a reflectance-type sensor for pulse oximetry analysis. However, Lowery discloses that such a reflectance-type pulse oximeter was well-known to provide an oxygen saturation measurement in a similar application. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the patient monitor device disclosed by Sims with the reflectance-type sensor disclosed by Lowery, since such a sensor would have provided the predictable result that is a blood oxygen saturation measurement.
Claim 168 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sims, as applied to claim 160 above, in view of US 5,564,429 to Bornn.
As to claim 168, Sims disclose two skin electrodes, but does not disclose wherein the wearable monitoring device comprises three skin electrodes. However, Bornn discloses the use of three electrodes (see Fig 3A). Therefore, it would have been obvious to one of ordinary skill in the art to modify the electrodes disclosed by Bornns to comprise an additional skin electrode to produce the predictable result of increased diagnostic performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,749,365 A (Magill), US 2001/0049470 A1 to Mault et al., US 6,551,252 B2 to Sackner et al. and US 2005/0261559 A1 to Mumford et al. each disclose patient monitoring devices that have wireless components for transmitting a patient's welfare state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791